Citation Nr: 0740110	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial increased evaluation for right 
lower extremity radiculopathy associated with lumbar disc 
disease, L4-5 spondylostenosis, fusion L5 to S1, currently 
rated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
residuals of laminectomy, scar.

3.  Entitlement to an initial compensable evaluation for 
residuals of right inguinal hernia.

4.  Entitlement to an increased evaluation for left shoulder 
calcific tendonitis with minimal arthritis of the 
acromioclavicular joint, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for lumbar disc 
disease, L4-L5 spondylostenosis, fusion L5 to S1, currently 
rated as 20 percent disabling.  

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to an increased evaluation for right shoulder 
disability with resection of the clavicle, current rated as 
20 percent disabling.  

8.  Entitlement to a compensable evaluation for greater 
occipital neuralgia with headaches. 

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability.  

10.  Entitlement to service connection for left knee 
disability. 

11.  Entitlement to service connection for bilateral hearing 
loss.  

12.  Entitlement to service connection for left elbow 
disability.

13.  Entitlement to service connection for an acquired 
psychiatric disability.  

14.  Entitlement to service connection for a skin disability.  

15.  Entitlement to service connection for scrotal 
disability.  

16.  Entitlement to service connection for right ankle 
disability.

17.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD). 

18.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
  
  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in April 1998.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.  A Board 
hearing at the local RO was held in September 2007.  The 
record was held open for 60 days until November 12, 2007 so 
that the veteran could submit additional evidence.  

The veteran submitted additional medical evidence at the 
Board hearing as well as after the hearing.  The veteran did 
waive RO consideration of this evidence.  Nevertheless, in 
light of the Remand below, a waiver of this evidence was not 
necessary as the RO will consider the evidence on remand.   

The issues pertaining to entitlement to increased ratings as 
well as service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left knee disability was denied by 
an August 2001 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
disability has been received since the August 2001 rating 
decision. 


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied entitlement 
to service connection for left knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 2001 rating decision denying service connection for 
left knee disability, and thus, the claim has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for left knee disability was 
denied by the RO in an August 2001 rating decision.  The 
Board's reading of that determination is that the RO, 
referencing a VA examination report, found no current left 
knee disability.  The veteran was informed of the August 2001 
rating decision, and he did not file a notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the August 2001 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in September 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the August 2001 rating decision, additional evidence 
has become part of the record, including VA treatment 
records.  Significantly, an April 2005 VA treatment record 
indicated that the veteran currently has left knee medial 
patellar tendonitis.   The Board finds that the additional 
evidence submitted since the August 2001 rating decision is 
new and material.  The evidence is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the threshold question of whether the veteran has 
a current chronic left knee disability.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for left knee 
disability has been reopened.  The appeal is granted to that 
extent, subject to the directions set forth in the Remand 
section of this decision.


REMAND

Initially, the Board observes that in a September 2006 VA 
Form 646, the veteran's representative stated that the 
veteran had been receiving ongoing treatment from the VA, but 
additional treatment records had not been requested since 
February 2005.  Moreover, in his hearing testimony, the 
veteran again indicated that he received continuous treatment 
at the VA Medical Center (VAMC) in Columbus Ohio since 
February 2005.  The most recent treatment records obtained by 
the RO are from April 2005.  The Board recognizes that at the 
time of and subsequent to the Board hearing, the veteran 
submitted additional VA treatment records from approximately 
March 2007 to November 1, 2007.  Nevertheless, there is 
approximately a two year period of VA treatment records that 
are not associated with the claims file.  Further, in a 
November 2007 statement to the Board, the veteran indicated 
that he would be undergoing a colonoscopy and upper GI on 
November 28, 2007.  This examination is relevant to the issue 
of an increased rating for hemorrhoids as well as the issue 
of service connection for GERD.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from April 2005 to the present 
from the Columbus, Ohio VAMC, to specifically include the 
November 20, 2007 colonoscopy and upper GI series.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Further, service medical records showed that the veteran was 
treated for left knee problems, left elbow injury, skin rash, 
scrotal pain due to a vasectomy, right ankle injury and 
stomach pain.  Further, the veteran's service audiometric 
test results reflect an upward shift in tested hearing 
thresholds while in service.  Thus, given the documentation 
of problems in service, the Board finds that the issues of 
entitlement to service connection for left knee disability, 
bilateral hearing loss, left elbow disability, skin 
disability, scrotal disability, right ankle disability and 
GERD should be remanded for appropriate VA examinations in 
order to meet the requirements of 38 C.F.R. § 3.159(c)(4).  
Further, with respect to the issues of scrotal disability and 
GERD, the veteran has indicated that his scrotal pain may be 
secondary to his service-connected low back disability and 
his GERD may be associated with his service-connected 
duodenal ulcer, which is not currently on appeal.  Thus, the 
VA examinations should also offer an opinion as to whether 
any scrotal disability is proximately due to or aggravated by 
the veteran's service-connected low back disability and 
whether GERD is proximately due to or aggravated by the 
veteran's service-connected duodenal ulcer pursuant to 
38 C.F.R. § 3.310.  See 38 C.F.R. § 3.159 

Moreover, with respect to the service connection issue of an 
acquired psychiatric disability, the Board recognizes that 
the veteran was afforded a VA examination in March 2005 to 
determine whether any current psychiatric disability was 
related to service.  However, when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Significantly, a November 2004 VA treatment record 
showed an assessment of depressive disorder due to medical 
conditions.  A March 2007 VA treatment record appears to 
indicate that the veteran may have an acquired psychiatric 
disability secondary to his pain and physical limitations.  
Further, a May 2007 VA treatment record showed an assessment 
of mood disorder due to chronic pain.  Thus, the Board finds 
that another VA examination is necessary to determine whether 
any current acquired psychiatric disability is proximately 
due to or aggravated by the veteran's service-connected 
disabilities.  See 38 C.F.R. §§ 3.159, 3.310.     

In regards to the issues concerning increased ratings, the 
veteran was afforded a VA examination in February 2005.  
However, the examiner did not sufficiently address the 
increased ratings issues of residuals of laminectomy, scar 
and right inguinal hernia.  Further, in the September 2006 
representative's statement and the September 2007 Board 
hearing testimony, the veteran indicated that his service-
connected disabilities on appeal had increased in severity 
since the February 2005 VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, given that the 
veteran has not been afforded an adequate VA examination for 
his service-connected residuals of laminectomy, scar and 
right inguinal hernia, and based on the veteran's statements 
that his other service-connected disabilities on appeal have 
increased in severity, the Board finds that new VA 
examinations are necessary to determine the extent of the 
veteran's service-connected disabilities on appeal.   

As the issue of entitlement to TDIU is inextricably 
intertwined with the other issues on appeal, this issue must 
also be remanded to the RO.  

Lastly, the veteran has not received notice informing him of 
the information and evidence necessary to establish 
entitlement to service connection under a secondary theory of 
entitlement pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The Board recognizes that the 
RO sent VCAA notices in June 2004 and September 2004 to the 
veteran.  Further, in March 2006, the RO sent a letter to the 
veteran notifying him of the information and evidence 
necessary to establish a disability rating and effective for 
the disabilities on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, these notices 
only provided information concerning entitlement to service 
connection as directly related to service or increased 
ratings.  Thus, in view of the need to return the case for 
other matters, it seems appropriate to direct additional VCAA 
notice to ensure full compliance with VCAA notice 
requirements with respect to all the issues on appeal.  See 
also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).

Accordingly, the case is REMANDED for the following actions:

1.   The RO should furnish the veteran 
with an appropriate VCAA letter with 
respect to the issues on appeal.  
Importantly, the letter should 
specifically include notice to the 
veteran of the evidence necessary to 
substantiate his claims for an acquired 
psychiatric disability, scrotal 
disability and GERD appeal under a 
secondary theory of entitlement.  The 
veteran should also be advised to submit 
any pertinent evidence in his possession.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from April 2005 to the present, to 
specifically include a November 2007 
colonoscopy and upper GI series, from the 
VAMC in Columbus, Ohio. 

3.  The veteran should be scheduled for 
appropriate VA  examinations to determine 
the nature, extent and etiology of any 
currently manifested left knee 
disability, bilateral hearing loss, left 
elbow disability, skin disability, 
scrotal disability, right ankle 
disability and GERD.  The claims file 
must be made available to the examiners 
for review in connection with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  All current disabilities 
of the left knee, bilateral hearing loss, 
left elbow, skin, scrotal, right ankle 
and GERD should be clearly reported.  
After examining the veteran and reviewing 
the claims file, as to each claimed 
disability which is found on examination, 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current disability 
is related to any injury or disease 
during service as opposed to other 
causes.  

With respect to the issues of scrotal 
disability and GERD,  the appropriate 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current scrotal 
disability is proximately due to, or 
caused by, the service-connected low back 
disability; and whether GERD is 
proximately due to, or caused by, the 
service-connected ulcer.  Further, the 
examiner should also respond as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current  scrotal disability has 
been aggravated by the veteran's service-
connected low back disability; and 
whether GERD has been aggravated by his 
service-connected ulcer.

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain the nature and etiology of any 
acquired psychiatric disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file, and examining the veteran, the 
examiner should respond to the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that an acquired psychiatric disability 
was manifested during the veteran's 
active duty service?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that an acquired psychiatric disability 
is proximately due to, or caused by, the 
veteran's service-connected disabilities?  

     c)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that an acquired psychiatric disability 
has been aggravated by the veteran's 
service-connected disabilities?   

5.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current severity of his service-
connected right lower extremity 
radiculopathy; residuals of laminectomy, 
scar; residuals of right inguinal hernia; 
left shoulder calcific tendonitis with 
minimal arthritis of the 
acromioclavicular joint; lumbar disc 
disease, L4-L5 spondylostenosis, fusion 
L5 to S1; hemorrhoids; right shoulder 
disability with resection of the 
clavicle; and greater occipital neuralgia 
with headaches.  The claims folder should 
be made available to the examiners for 
review.  Any medically indicated tests, 
such as x-rays, should be accomplished 
and current rating criteria should be 
addressed.   

6.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence associated to the record 
since the May 2006 statement of the case, 
and determine if the benefits sought on 
appeal can be granted.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


